EXHIBIT 21 Forest Laboratories, Inc. List of Subsidiaries Subsidiary Jurisdiction of Incorporation Cerexa, Inc. Delaware Commack Properties, Inc. Delaware FL Cincinnati I, Inc. Delaware FL Holding CV Netherlands FLI International LLC Delaware Forest Laboratories Product Corp. Delaware Forest Deutsche Germany Forest Finance B.V. Netherlands Forest Healthcare B.V. Netherlands Forest Laboratories Canada, Inc. Canada Forest Laboratories Holdings Limited Republic of Ireland Forest Laboratories Ireland Ltd. Republic of Ireland Forest Laboratories UK Ltd. United Kingdom Forest Nederland Netherland Forest Osterreich Austria Forest Pharmaceuticals, Inc. Delaware Forest Pharmaceutical Puerto Rico Puerto Rico Forest Research Institute, Inc. New Jersey Forest Switzerland Switzerland Forest Tosara Ltd. Republic of Ireland FRXC Company, Inc. Delaware Dogwood Acquisition Corp Delaware Inwood Laboratories, Inc. New York Pharmax Holding Ltd. United Kingdom Pharmax Limited United Kingdom Tosara Exports Ltd. Republic of Ireland
